Wagner, Judge,
delivered the opinion of the court.
The plaintiff sued the defendant and one Meyer, as joint makers of a negotiable promissory note.
The defence was, that defendant signed her name on.the back of the note as an endorser, and that plaintiff failed to . present the note at its maturity for payment, or to give her any notice of its non-payment, by reason of which she was discharged.
The only issue made in the case was whether the defendant signed the note as an original maker or as indorser. The trial was before the court, both parties waiving a jury, and after hearing evidence the court found for the defendant.
We see no error in the courts refusing the plaintiff’s instruction that the evidence showed no defence in the cause. There was abundance of evidence from which a contrary conclusion might be deduced.
The court then declared the law to be that if the evidence showed that Mrs. Hartman, the defendant, signed the note as an indorser and not as a maker, the verdict should be for the defendant.
The other instructions given and refused were immaterial, as the above declaration covered the whole issue in the ease.
When a party writes his name on the back of a note of which he is neither payee nor indorsee, in the absence of extrinsic evidence, he is to be treated as the maker thereof. But parol evidence is admissible to show that he did not sign as maker but as indorser. (Lewis vs. Harvey, 18 Mo., 74; Western Boatmen’s Benevolent Association vs. Wolff, 45 Mo., 104; Kuntz vs. Tempel, 48 Mo., 71.)
The case was submitted to the court under a correct view of the law and its finding is conclusive here.
*170Let the judgment be affirmed.
Judge Adams concurs. Judge Bliss absent.